DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rojeski (US 2011/0027655) in view of Ariel et al. (US 2004/0258984).

Rojeski teaches that the support filaments grow at sites in the seed layer 122 on the substrate 124 (par.0020, see fig. 1), and the support filaments may be nanowires (claim 2, par.0021). The seed layer may be optional (par.0041).
Fig.7A and B show that the support filaments have free end and substrate-rooted ends.
This structure implies that the steps of “providing a substrate” and “growing nanowires from the substrate” in claim 1 have been performed. 
This structure also implies that the step of “providing a substrate having nanowires attached thereto such that the nanowires have free ends and substrate-rooted ends” in claim 15 has been performed.
Rojeski further teaches that the intercalation layer may comprise an amorphous silicon layer next to the support filaments, and a poly-silicon layer on the outer surface (par.0069). Rojeski refers to the amorphous silicon and the poly-silicon layers as “silicon layers” (par.0069).
The silicon layer is deposited by chemical vapor deposition (CVD), which may be a Plasma-Enhanced Chemical Vapor Deposition (par.0062-0064, par.0067). This step is equivalent to the step of “depositing a first silicon layer over the nanowires using a PECVD method” in claims 1 and 15.
Forming the poly-silicon layer on the outer surface is equivalent to a step of “depositing a second silicon layer over the first silicon layer” in claims 1 and 15.

However, it is known in the art that a polysilicon layer may be formed by CVD at 550oC or 650oC (see par.0081 of Ariel et al.)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to perform a CVD at 550oC or 650oC in order to deposit the poly-silicon layer of Rojeski, as this method is known for depositing poly-silicon layers.
A CVD at 550oC or 650oC is equivalent to the thermal CVD method in claims 1 and 15.
With regard to claims 4, 14, and 19, Ariel et al. teach that the polysilicon layer is formed by low pressure chemical vapor deposition (LPCVD) (par.0081). The LPCVD typically operates at pressured of 0.1 to 10 Torr, as evidenced by “Low Pressure Chemical Vapor Deposition Systems”.
The range of 0.1 to 10 Torr encompasses the range in claims 4, 14, and 19.
With regard to claim 7, fig.7A and B of Rojeski show that the support filaments have free end and substrate-rooted ends.
The support filaments may be nanowires (claim 2, par.0021).
Fig.7A and B show that the intercalation layer (750) does not exist at the substrate-rooted ends of the filaments, and has a certain thickness at the free ends. Therefore, the intercalation layer is thicker at the free ends than at the substrate-rooted ends of the support filaments/nanowires.

It would be expected that the amorphous silicon layer next to the support filaments/first silicon layer is thicker at the free ends than at the substrate-rooted ends of the filament/nanowire.
With regard to claim 8, Rojeski teaches that an outerlayer of the layer (750) may be deposited with a thickness of less than 250 nm (par.0070).
With regard to claims 10, 11, 16, and 17, fig.7A and B of Rojeski show that the intercalation layer (750) has a thickness that varies in a direction vertical to the substrate and that the intercalation layer (750) is non-conformal to the nanowires.
The intercalation layer may comprise an amorphous silicon layer next to the support filament/first silicon layer, and a poly-silicon layer on the outer surface/second silicon layer (par.0069).
It would be expected that the amorphous silicon layer next to the support filaments/first silicon layer has a thickness that varies in a direction vertical to the substrate and it is non-conformal to the nanowires.
With regard to claims 12, 13, and 18, thermal CVD forms coatings with substantially uniform thickness, as evidenced in par.0002 of Watanabe et al. (US 2002/0137334).
Therefore, a polysilicon layer formed by thermal CVD has uniform thickness.
A layer of uniform thickness is conformal to the surface it is deposited on, such as the surface of the amorphous silicon layer/first layer.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rojeski (US 2011/0027655) in view of Ariel et al. (US 2004/0258984) as applied to claim 1 above, and further in view of Westra et al. (“Formation of thin-film crystalline silicon on glass observed by in-situ XRD”).
With regard to claim 2, Rojeski modified by Ariel teach the method of claim 1 (see paragraph 5 above). Rojeski further teach that a silicon layer may be obtain by CVD (chemical vapor deposition) using silane (par.0067).
Rojeski and Ariel et al. fail to teach the method in claim 2.
Westra et al. teach that silane may be used in an ETP-CVD method to deposit hydrogenated amorphous silicon film. The ETP-CVD is used for fast deposition, and allows for independent control of the plasma and substrate conditions (Introduction and Experimental details on pages 235-236).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silane in an ETP-CVD method to deposit the amorphous silicon layer of Rojeski modified by Ariel, in order to have a faster deposition and allow for independent control of the plasma and substrate conditions.

7.	Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2010/0285358) in view of Rojeski (US 2011/0027655), and in further view of Ariel et al. (US 2004/0258984).
With regard to claims 1 and 15, Cui et al. teach a negative electrode for a lithium ion battery, the negative electrode comprising a conductive substrate and silicon containing nanowires growth-rooted to the conductive substrate (par.0011).

Fig.1A-C of Cui et al. show that the nanowires have free end and substrate-rooted ends, as required in claim 15.
Cui et al. teach that the nanowires may include a core and two or more shells (par.0006), but fail to teach the first and the second silicon layers in claim 1.
Rojeski teaches an anode comprising a substrate, a support filament coupled to the substrate, and an intercalation layer disposed along the length of the support filament (claims 1, 27, and 28). The intercalation layer may comprise an amorphous silicon layer next to the support filaments and a poly-silicon layer on the outer surface (par.0069).
The nanowire of Cui et al. is equivalent to the support filament of Rojeski, and the shell of Cui et al. is equivalent to the intercalation layer of Rojeski.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an amorphous silicon layer and a poly-silicon layer as the shells for the core-shell structure of the nanowire of Cui et al., because Rojeski clearly teaches these layers/shells for a nanowire in an anode.
Rojeski teach that the silicon layer is deposited by chemical vapor deposition (CVD), which may be a Plasma-Enhanced Chemical Vapor Deposition (par.0062-0064, par.0067). This step is equivalent to the step of “depositing a first silicon layer over the nanowires using a PECVD method” in claim 1.
Forming the poly-silicon layer on the outer surface is equivalent to a step of “depositing a second silicon layer over the first silicon layer” in claim 1.

However, it is known in the art that a polysilicon layer may be formed by CVD at 550oC or 650oC (see par.0081 of Ariel et al.)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to perform a CVD at 550oC or 650oC in order to deposit the poly-silicon layer of Cui modified by Rojeski, as this method is known for depositing poly-silicon layers.
A CVD at 550oC or 650oC is equivalent to the thermal CVD method in claim 1.
With regard to claim 3, Cui et al. teach that the core of the nanowire may be a silicide (par.0006).

Allowable Subject Matter
8.	Claims 5, 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cui et al. (US 2010/0285358) and Rojeski (US 2011/0027655) fail to teach the methods in claims 5, 6, and 9.
Rojeski specifically teach that the intercalation layer (750) comprises a polysilicon layer /polycrystalline silicon layer (par.0069).
There are no prior art teachings that would motivate one of ordinary skill to modify Cui et al. or Rojeski et al. and obtain the methods in claims 5, 6, and 9 of the instant application.
Response to Arguments
9.	Applicant's arguments filed on December 21, 2020 have been fully considered but they are not persuasive. 
The examiner would like to note that the objection to the specification is withdrawn following the applicant’s amendment to the specification filed on December 21, 2020.
On pages 5- 6 of the Remarks the applicant argues that after deposition, the intercalation layer may be post-processed to change its crystalline structure (par.0069). The processing does not involve an additional deposition, but annealing. The applicant further argues that modifying the reference to perform a deposition instead of annealing requires extra effort and expense without apparent reason.
The examiner agrees that par.0069 of Rojeski teaches a step of depositing amorphous silicon and a step of annealing to create a polysilicon layer.
However, par.0070 of Rojeski et al. teaches that annealing and deposition are equivalent methods for passivating the intercalation layer (750). This would motivate one of ordinary skill to use annealing or deposition for passivating the layer (750) of Rojeski (MPEP 2144.06.II.SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).
Additionally, one of ordinary skill is aware that any fabrication step (annealing or deposition) have advantages and disadvantages. Each step may require extra effort and expense when compared to the other one.
One of ordinary skill would be motivated to perform form a polysilicon layer by deposition in the process of Rojeski, with a reasonable expectation of success.

Conclusion
10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANCA EOFF/Primary Examiner, Art Unit 1796